Filed 8/31/20 P. v. M.T. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A159364
 v.
 JAIME M.T.,                                                           (Napa County
                                                                       Super. Ct. No. 201635317-05)
           Defendant and Appellant.


         After a contested hearing on jurisdiction, the juvenile court found
Jaime M.T. (Minor) committed two misdemeanors (one reduced to an
infraction), declared Minor a ward of the court, and placed him on probation.
         Minor filed a notice of appeal stating that he is appealing from the
juvenile court’s orders regarding (1) his motion to suppress evidence, (2) the
People’s motion to reconsider the court’s amended decision on the suppression
motion, (3) his motion to continue the jurisdictional hearing, (4) jurisdictional
findings, and (5) disposition.
         Minor’s court-appointed counsel has filed a brief asking this court for
an independent review of the record under People v. Wende (1979) 25 Cal. 3d
436. Minor was informed of his right to file supplemental briefing, and he
has not done so. After our review of counsel’s brief and our independent
review of the record, we find no errors or other issues requiring further
briefing, and we affirm.

                                                               1
Incidents Leading to Petition
      Minor’s case stems from two separate bicycle stops that occurred when
he was 17 years old.
      On August 29, 2018, around 7:20 p.m., Minor was riding his bicycle
when three city of Napa police officers stopped him for not wearing a helmet.
Officer Thomas Keener pat searched Minor, felt something squishy in a pants
pocket, and asked what it was. Minor indicated it was marijuana, and
Keener pulled marijuana out of Minor’s pocket. Keener had Minor sit on the
curb and then asked him to stick his legs out and cross them. Minor did not
comply, and Keener put him in handcuffs and took him to Juvenile Hall for
booking.
      On October 26, 2018, around 9:25 p.m., Officer Andrew Oros stopped
Minor for not wearing a helmet and not having proper lighting equipment.
During this bicycle stop, Oros saw what looked like a bottle in Minor’s
backpack. He asked about it, and Minor said it was a bottle of tequila. The
officer searched Minor’s backpack and retrieved a large bottle of tequila
about one-quarter full.
Wardship Petition
      On January 25, 2019, the Napa County District Attorney filed an initial
two-count wardship petition under Welfare and Institutions Code1
section 602 alleging Minor resisted, obstructed, or delayed Napa Police
Officer Thomas Keener who was then attempting to discharge his duties
(Pen. Code, § 148, subd. (a)(1); count 1) and, on a second occasion, possessed
an alcoholic beverage on a street in a public space (Bus. & Prof. Code,




      1 Further undesignated statutory references are to the Welfare and
Institutions Code.

                                       2
§ 25662, subd. (a); count 2). Minor was not charged with a marijuana-related
offense.
Motion to Suppress
      On March 22, 2019, defense counsel filed a motion to suppress with
respect to the bicycle stop of August 29, 2018 (August bicycle stop), only. The
motion sought suppression of (1) all physical evidence obtained “during the
illegal detention, arrest and/or search,” (2) all statements made by Minor
“prior to, contemporaneous with, or subsequent to the illegal detention, arrest
and/or search,” and (3) all observations by law enforcement “during the illegal
detention, arrest and/or search.” It was argued that there was no reasonable
suspicion to justify the detention, and Minor’s “arrest and information
obtained in connection with the arrest concerning [Minor] must be
suppressed.”
      On May 7, 2019, the court held a hearing on the motion to suppress.
Two of the three officers involved in the August bicycle stop testified.
      Officer Kevin Skillings testified he was on patrol with Sergeant Dalessi
and Detective Keener when they saw Minor riding his bicycle with no helmet.
Skillings recognized Minor from a previous contact, during which no report
was taken but Minor had a knife on his person. In the current bicycle stop,
Skillings said to Minor, “I know you had a knife before.”
      Keener testified he had at least three contacts with Minor before the
August bicycle stop. In one of those contacts (which occurred within the
previous six months of the instant contact), Minor had a knife. When
Skillings asked Minor if he had any weapons (during the August bicycle
stop), Minor would not answer.
      Keener testified that he and Dalessi (apparently in a different prior
contact) once found Minor in possession of methamphetamine for sale;



                                        3
Keener testified that he knew from experience that persons involved in drug
sales commonly possess weapons. In this prior contact, Minor was also found
with gang-related writing in a notebook.
      Keener conducted a pat search of Minor for weapons. He testified he
believed Minor might be armed because of his prior experiences with Minor
and because Minor was wearing a tee shirt covering his waistband, which
made it difficult to discern if he had a weapon, and “his initial lack of
cooperation for such a minor violation.”
      During the pat search, Keener felt a squishy object in Minor’s left pants
pocket. He asked what it was, and Minor said it was weed. Keener reached
in the pocket and retrieved the item. Keener testified it contained
approximately .6 grams of marijuana.
      Keener had Minor sit on the curb while the officers wrote a citation.
The citation was for riding without a helmet and possession of marijuana.
Keener testified these were not arrestable offenses; they were infractions.
Minor would not provide identifying information (such as address and date of
birth) needed to fill out the citation.
      Several times while he was sitting on the curb, Minor used his hands to
push himself up, appearing to try to stand up. Keener testified he became
concerned Minor might try to flee or assault one of the officers, so he told
Minor to stick his feet out and cross them. Minor did not comply and
responded, “fuck you.” Keener told Minor again to stick out his feet and cross
them, and again he responded with “fuck you” and did not comply. Keener
went to grab Minor’s right wrist to place him in handcuffs and place him
under arrested for “148 P.C., resisting, obstructing and delaying.” Minor
pulled forcefully away from him. Keener then placed Minor on the ground
and handcuffed him.



                                          4
      On August 12, 2019, the juvenile court denied the suppression motion
in full.2 A readiness conference and contested hearing on jurisdiction were
scheduled for the next month.
Contested Jurisdictional Hearing
      At two subsequent readiness conferences, the court granted the
prosecution’s requests for continuances due to the unavailability of an officer
witness.
      At the readiness hearing on October 28, 2019, the court and counsel
confirmed the contested hearing on jurisdiction scheduled for the next day,
estimated to last one hour.
      On October 29, 2019, the jurisdictional hearing went forward. Minor’s
counsel stated she was making an oral motion to suppress evidence found
during the October 26, 2018, bicycle stop (October bicycle stop). She had
notified the court and the prosecutor that morning by email asking for the
motion to be heard concurrently with the contested hearing or for a
continuance. Minor’s counsel explained that she had just realized in


      2Initially, after hearing the officers’ testimony and argument of
counsel, the juvenile court denied the motion to suppress on May 7, 2019. On
May 28, however, the court issued an amended decision on the suppression
motion, granting the motion to suppress as to the marijuana but denying the
motion as to observations that led to the charge of resisting an officer. In the
amended order, the court found that, although the initial detention and pat
down were lawful, “Keener’s discovery of marijuana in [Minor]’s pocket was
the result of a search that exceeded that permitted by law and therefore the
marijuana should be suppressed.”
       The prosecution filed a motion for reconsideration of the amended
order, and after further briefing and argument, the court ruled on August 12,
that it would not suppress the marijuana. Its ruling was based on the
inevitable discovery doctrine, the court reasoning that the officers lawfully
arrested Minor for the offense of resisting or delaying an officer, and they
could have found the marijuana in a lawful search incident to arrest.

                                       5
preparing for the hearing that there was a second incident (the October
bicycle stop) that was separate from the August bicycle stop, which had been
extensively litigated.
      The prosecutor agreed to have the suppression motion on the October
bicycle stop and the contest heard at the same time.
      In addition, Minor’s counsel raised an oral motion in limine seeking to
prevent Officer Keener from testifying about a prior contact with Minor
during which the officer believed Minor possessed drugs for sale. She stated
that the record regarding the prior incident had been sealed by the court.
Minor’s counsel also explained that she intended to reargue the issue
whether the pat down during the August bicycle stop was lawful.
      The court ruled that if counsel stipulated that the initial stop and pat
down during the August bicycle stop were legal, then the prior incident would
not be relevant, and the court would exclude it. But if Minor’s counsel
intended to reargue the validity of the stop and pat down, then evidence of
the prior incident would be relevant to whether the officers had reasonable
suspicion, and the court would allow evidence of the prior incident.
      Minor’s counsel then asked whether she could cross-examine the
officers on the fact that a motion to suppress had been granted regarding the
prior incident. The prosecutor objected because he knew nothing about the
prior case, and there had been no discovery on the issue. The court agreed
with the prosecutor that it would be inappropriate for Minor’s counsel to use
facts from the sealed case under the circumstances. The court suggested
Minor might need to make a motion to unseal the prior case if he intended to
use it to impeach the officer.
      Minor’s counsel then stated, “[G]iven that ruling I would be making a
motion to continue, file a motion to unseal, potentially I need to discuss this



                                        6
with my client if he truly wants this unsealed so that I could provide the
court and counsel with discovery.” The court denied the request for a
continuance, noting the parties had “been here multiple times.” The court
observed Minor could testify about the circumstances of the search in the
prior case, but Minor’s counsel could not refer to a suppression motion in a
sealed file.
      Officers Oros and Keener then testified. Following their testimony,
Minor’s counsel asked the court to suppress the evidence obtained in the
October bicycle stop arguing Oros’s conduct was an illegal search. The court
denied the motion, finding that when Oros asked what was in Minor’s
backpack, “he was conducting an investigation and had the ability to ask
[Minor] questions.”
      Minor’s counsel also argued that part of Keener’s pat search and
detention was unlawful and “that transforms the entire contact into an
unlawful prolonged detention” including “subsequently where [Minor]
conducts acts of resistance.” The court denied the renewed suppression
motion.
      Minor moved to dismiss the petition under section 701.1, and the court
denied the motion. The court then found the allegations of counts 1 and 2
true. The court reduced count 2 to an infraction at Minor’s request.
Disposition
      On December 4, 2019, at the hearing on disposition, the court placed
Minor on probation. Minor’s counsel objected to the gang terms of probation
stating that, while Minor admits he associates with gang members, he denies
being a gang member. The court found the information in the probation
report about gang drawings and tattoos and Minor’s association with gang
members was sufficient to warrant the gang terms. Minor was also ordered



                                       7
to pay a restitution fine of $50 and another fine of $50 pursuant to section
730.5.
      We have reviewed the record on appeal in its entirety and conclude that
there are no meritorious issues to be argued.
      We see no error in the juvenile court’s jurisdictional findings or
disposition. No ruling by the juvenile court on evidentiary issues amounted
to an abuse of discretion or legal error.
      We have reviewed the record on appeal for any arguable issues. We
conclude there are no arguable issues within the meaning of People v. Wende,
supra, 25 Cal. 3d 436.
      The judgment is affirmed.




                                        8
                                    _________________________
                                    Miller, J.


WE CONCUR:


_________________________
Kline, P.J.


_________________________
Richman, J.




A159364, People v. Jaime M.T.




                                9